Tlie opinion of the Court was delivered by
Manning, J.
The object of this suit is to compel the defendant to ■comply with his bid for certain property made at a public auction. His refusal is based on the indefiniteness of the description of the property in the power of attorney under which the plaintiff’s deed was made and the consequent uncertainty of its locus.
The description in the deed is as follows:—“a certain lot of ground together with the buildings and improvements thereon * * situate in the Eaubourg Tremé second district of this city in the square bounded by Bienville, Marais, Conti, and Trémé streets having American measure thirty one feet eleven inches and five-eighths front on Bienville street, by a depth and front of ninety two feet eight inches and five-eighths on Marais street, of which it forms the corner as per plan drawn by J. N. Depouilly on Dec. 12, 1850, which property was acquired by the present vendor by purchase from Camille Thierry on April 11, 1866.”
The plaintiff bought from Thierry’s vendee, a widow McQueen, in June 1866 and lias been in continuous possession since. Thierry bought in January 1854. The deed from him to the widow McQueen has the same description of the property as that from her to the plaintiff, but his deed was executed under a power of attorney from Mm to one Foy and that instrument empowers Foy to sel} a“certain lot or portion of ground with the buildings and improvements thereon situate in this ■city, forming the corner of Marais and Bienville streets.”
The defendant’s objection is that as there are four corners of those streets, he is justified in rejecting' a title made under an authorization that does not specify which corner is the locus.
The evidence abundantly shows that Thierry owned no property but this at the intersection of Marais and Bienville streets, and that he and they who hold under him have possessed this property thirty years. But independent of this proof, the specification of the particular corner in the deed,cures any vagueness in the description in the power of attorney. That instrument empowered the agent to sell a lot at the *305cornel- of two named streets and the deed made by the agent described which corner the lot on was by mentioning the boundaries of the square of which it formed a part. ■*
The objection of the defendant to the title tendered him is not good and so the lower court held.
Judgment affirmed.